Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 11, 2016

                                       No. 04-16-00038-CV

CITY OF FLORESVILLE, TEXAS, City of Floresville City Council, City of Floresville City
       Planning and Zoning Committee, and the Wilson County Appraisal District,
                                    Appellants

                                                 v.

                           STARNES INVESTMENT GROUP, LLC,
                                       Appellee

                    From the 81st Judicial District Court, Wilson County, Texas
                                Trial Court No. 15-06-0367-CVW
                           Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

        Following oral arguments heard on August 11, 2016, this court granted appellee’s request
to submit a post-submission brief. If appellee desires to file a post-submission brief it must do so
no later than August 18, 2016. If appellants desire to file a post-submission brief they must do so
no later than August 25, 2016. The post-submission briefs must not exceed ten pages in length.
No extensions of time will be granted.

           It is so ORDERED on August 11, 2016.

                                                             PER CURIAM


           ATTESTED TO: ______________________________
                       Keith E. Hottle
                       Clerk of Court